 

§§ l §._ § v§'f"\".’;.

 

 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

 

 

 

UNITED STATES DISTRICT COURASQU%EE§§pigs-smbow
soUTHERN DISTRiCT oF cALIFoRNIA ev ‘ 730 fm @FCALBF§PRUW¢

 

 

 

 

 

AMENDED JUDGMENT IN A C MINAL
UNITED STATES OF AMERICA {~. A en
V_ (For Offenses Committed On or Af£er November l, 1987)
SIMON KOLI (l)
Case Number: 3:18-CR-00467-JAH
Jilbert Tahmazian
Defendant’s Attomey
REGISTRATION No. 31 184-298
Correction of Sentence for Cleria| Mistake (Fed. R. Crim. P. 36)
THE DEFENDANT:
ft pleaded guilty to count(s) One Of the lnfOl‘l‘nainn.
m was found guilty on count(s)
after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Tit|e and Section f Nature of Offense Count
18:371 - Conspiracy To Commit Wire Fraud 1
The defendant is sentenced as provided in pages 2 through 4 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

I:] The defendant has been found not guilty on count(s)

 

I:I Count(s) dismissed on the motion of the United States.

 

|Z Assessment: $100.00.

JVTA Assessment*: $
E s

*Justice for Victims Of Trafficking Act 0f2015, Pub. L. No. 114-22.
bit No fine E Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

_Decemher 20. 2018

Date of Imposition of Sentence

W<w~

ON. JOHN A. HOUSTON
ITED STATES DISTRICT JUDGE

3:18-CR-00467-JAI-I

 

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDAer siMoN KoLi (1) Judgment - Page 2 of4
cAsE NUMBER; 3 ; i 8-CR-00467-JAH

PROBATION

The defendant is hereby sentenced to probation for a term of:
six (6) months as to count l.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:

The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future

substance abuse. (Check, i`fappli'cable.)

m The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

The defendant shall cooperate in the collection of a DNA sample ii’om the defendant, pursuant to section 3 of the DNA Analysis

Backlog Elirnination Act of 2000, pursuant to 18 USC section 3583(a)(?) and 35 83(d).

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et

l:l seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense (Check pfapplicabfe.)

|:l The defendant shall participate in an approved program for domestic violence. (Check r`fapplicable.)

}14

)I<

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposed

STANDARD CONDITIONS OF SUPERVISION

1) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant Shall report to the probation officer in a manner and frequency directed by the court or probation oiiicer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
ICB.SOIIS;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10] the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

1 1) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or
personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

3:18-CR-00467-JAH

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminai Case

 

DEFENDANT: Simon Koli Judgment - Page Sof il
CASE NUMBER: lS~cr¢00467-JAH-l

SPECIAL CONDITIONS OF SUPERVISION

l. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

2. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
contraband or evidence of a violation of a condition of release; failure to submit to a search may be
grounds for revocation; the defendant shall warn any other residents that the premises may be subject to
searches pursuant to this condition.

3. Provide complete disclosure of personal and business financial records to the probation officer as
requested

4. Notify the Collections Unit, United States Attorney‘s Office, of any interest in property obtained,
directly or indirectly, including any interest obtained under any other name, or entity, including a trust,
partnership or corporation until the fine or restitution is paid in full.

5. Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property
owned, directly or indirectly, including any interest held or owned under any other name, or entity,
including a trust, partnership or corporation

6. Be prohibited from opening checking accounts or incurring new credit charges or opening additional
lines of credit without approval of the probation officer.

7. Consent to third party disclosure to any employer, potential employer, concerning any restrictions that
are imposed by the court.

18-cr-00467-JAH-1

 

AO 2455 Judgment iii Criminal Case
Sheet 5 _ Criminal Monetary Peiialties

Judgment_Page _4_ of __f£__

DEFENDANT: Simon Koli
CASE NUl\/IBER: lS-cr-00467-JAH-l

RESTITUTION

 

The defendant shall pay restitution in the amount of $390,000 unto the
United States of America. The defendant shall pay restitution forthwith in .the
amount of unto the United States of America.

This sum shall be paid as follows:

Defendant shall pay restitution in full or at the rate of $1,000.00 per month, subject
to increase or decrease on changed circumstances

The Clerk is directed to disburse funds collected from Defendant to the following
victim: '

Fidelity National Title Group:
c/o Joel Powell, Fraud Review Counsel
601 Riverside Avenue Building Five, Fourth Floor

Jacksonville, FL 32204

Defendant is subject to financial review as mandated by U.S. Probation and the
United States Attorney’s Office. These payment schedules do not foreclose the
United States from exercising all legal actions, remedies, and process available

to it to collect the restitution judgment.

